Citation Nr: 1509714	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a sinus condition.  In December 2014, the Veteran testified before the Board at a hearing held via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he first suffered from a sinus condition while in service. He contends that ever since he was first treated for a sinus condition in 1981, he has suffered from nasal congestion.

Service treatment records reflect that in April 1981, the Veteran reported having a cold for two days.  His throat was red and infected, his tonsils were swollen.  The assessment was post nasal drip - sinusitis - upper respiratory infection.  One week later, he was still experiencing a cold.  His throat was red, but his tonsils were normal.  No sinus condition was noted on August 1981 separation examination.

Post-service treatment records reflect that in January 2003, the Veteran was noted to have perennial allergic rhinitis.  In October 2012, extensive physical examination resulted in a diagnosis of chronic rhinitis.  In November 2012, the Veteran reported that he had had these symptoms since he was 18 years old.

Because the Veteran is competent to state that he has experienced sinus congestion since service, the Board finds that a VA examination is necessary in order to determine whether there is an etiological relationship between his current sinus condition and his military service.

Also on remand, the Veteran is requested to identify or provide any additional outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for a sinus condition.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.
 
2.  Schedule the Veteran for a VA examination to determine the etiology of his sinus condition.  The claims file must be reviewed by the examiner.  The examiner should provide the rationale for all opinions provided. 

The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's sinus condition was caused or aggravated by his service, to include his treatment in April 1981 and his contentions that he has suffered from congestion since service.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




